DETAILED ACTION

Response to Amendment
The Amendment filed 6/08/2022 has been entered. Claims 1-6, 9-12, 14 and 24 remain pending in the application. Claim 7-8, 13 and 15-23 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/08/2022 was filed after the filing date of the application on 10/11/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-12, 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “wherein the contact surface defines a portion …” in claim 1 is indefinite. There are two contact surfaces, and it is unclear whether one or both are being described.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2) in view of Shannon (US 20030140504 A1).
Regarding claim 1, Gringer teaches a utility knife (10) comprising: 
a body (assembly of 12, 70 and 90) having a handle portion (12 in Figure 1), which is elongated, and a head portion (assembly of 70 and 90), which is elongated, joined at a junction (at 20) to define a non-zero angle between the handle portion and the head portion (at least in the angle of Figure 3), and the head portion (assembly of 70 and 90) extending from the junction to terminate at a free end (free end near B, see Figure 3), a first recess (recess between the reversed U-shape of 90 for 70 in Figure 4) being defined in the head portion exposed along a first edge (edge of 90 that contacting 70, see Figure 3) of the head portion (see Figures 3 and 4); 
a blade carrier (70) pivotally coupled to the body (see Figures 3-5) and rotatable between an open position (open position in Figure 5) and a closed position (closed position in Figure 3), the blade carrier including a handle (76) and an active blade receiving surface (74);
an active blade (B) mounted to the active blade receiving surface (see Figure 5), the active blade having a cutting edge (cutting edge of B),
wherein, in the open position, a majority of the blade carrier is external to the first recess with the active blade being accessible (more than half of 70 is out of the recess 90, therefore considered to meet the majority of the blade carrier is external to the first recess with the active blade being accessible limitation) for removal of the active blade from the active blade receiving surface (see Figures 5 and 7), and, 
wherein, in the closed position (see Figure 3), the blade carrier is received within the first recess with (see Figure 4): i. the handle protruding from the first edge of the head portion external to the head portion (at lease the portion of 76 is protruding, see Figure 3); and, iii. the cutting edge of the active blade being spaced from the first edge of the head portion in a direction away from the handle (blade carrier 70 includes a step near 76, thus the blade is considered being spaced from the first edge by the distance of the step, see annotated Figure 4 and Figures 7-8).

    PNG
    media_image1.png
    855
    852
    media_image1.png
    Greyscale

Gringer fails to teach first and second exposure guides rigidly coupled in fixed positions on opposing sides of the head portion, the first and second exposure guides each having a substantially planar contact surface configured to contact a working material of the utility knife, wherein the contact surface defines a portion of the free end of the head portion; and, ii. a limited portion of the cutting edge of the active blade protruding from the contact surfaces of the first and second guides, with the contact surfaces being on opposing sides of the active blade.  
Shannon teaches a knife including first and second exposure guides (12 and 14) rigidly coupled in fixed positions on opposing sides of the head portion (via screw 16, see Figure 2), the first and second exposure guides each having a substantially planar contact surface (bottom surfaces of 12 and 14) configured to contact a working material of the utility knife (see Figure 2), wherein the contact surface defines a portion of the free end of the head portion (since the exposure guides are added to the end portion of the head of the device (which is the lower end relative to Figure 2), see Figure 2); and, ii. a limited portion of the cutting edge of the active blade protruding from the contact surfaces of the first and second guides (See Figure 2), with the contact surfaces being on opposing sides of the active blade (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Granger to add the first and second exposure guides of the outer end of the utility knife, as taught by Shannon, in order to better used the knife in the carpet cutting operation (paragraph 0002). The resulting device of modified Granger teaches adding the first and the second exposure guides to the end portion of the head, thus teaching the limitation of the contact surface defines a portion of the free end of the head portion (since the exposure guides are added to the end portion of the head of the device.
Regarding claim 2, modified Gringer further teaches a grip (42) pivotally coupled to the handle portion (pivotally coupled via 50) and configured to be positioned in an open position or a closed position, the grip in the open position providing access to the at least one replacement blade (see Figures 6 of Gringer).
Regarding claim 3, modified Gringer further teaches an angle between the handle portion and the head portion is greater than 90 degrees (see Figure 3 of Gringer).
Regarding claim 4, modified Gringer further teaches the grip has a detent (56); the body has the recess (considered as the recess in claim 4, recess in 130 and 140); and the detent and the recess are configured to engage such that the grip is secured when placed in the closed position (see Figure 11 of Gringer).
Regarding claims 9, modified further Gringer teaches first and second exposure guides has a coefficient of friction that is less than a coefficient of friction associated with the head portion (paragraph 0014 of Shannon).
Regarding claim 10, modified Gringer further teaches the handle portion includes at least one recess capable of receiving at least one replacement blade (space for 60, See Figure 7), and a keeper (42) pivotally coupled to the handle portion and rotatable into an open position (see Figure 7) in which the at least one replacement blade may be removed from the recess or a closed position in which the keeper covers the recess (see Figure 11 of Gringer).
Regarding claim 11, modified Gringer further teaches the blade carrier includes a post (72), and the active blade includes an opening (BS) and, wherein the active blade is mounted to the active blade receiving surface such that the post extends into the opening of the active blade (see Figure 5 of Ginger).
Regarding claim 24, modified Gringer further teaches the first and second exposure guides are removably coupled to the head portion (via screw 16, see Figure 2 of Shannon).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2) in view of Shannon (US 20030140504 A1) and in further view of Ye (US 20080066318 A1).
Regarding claim 5, modified Gringer further teaches a carrier lock (ball 160 and hole 150). 
Modified Gringer fails to teach a carrier lock operably associated with the body and positionable in a first position to lock the blade carrier in the closed position and a second position to allow the blade carrier to be placed in the open position.
Ye teaches a utility cutter with a blade carrier that allows blade replacement including a carrier lock (422) operably associated with the body (421) and positionable in a first position (in the position of Figure 1) to lock the blade carrier in the closed position and a second position to allow the blade carrier to be placed in the open position (in the position of Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to replace the ball and the hole locking arrangement into the slide lock arrangement, as taught by Ye, in order to increase safety of the lock (paragraph 0012 of Ye).
Regarding claim 6, modified Gringer further teaches a carrier lock (ball 160 and hole 150).
Modified Gringer fails to teach a carrier lock slidingly received by a slot on the body, the carrier lock having a tongue; wherein the carrier lock is slidingly positionable in a first position in which the tongue engages the blade carrier to prevent the blade carrier from moving out of the closed position; wherein the carrier lock is slidingly positionable in a second position in which the tongue is received by a groove on the blade carrier such that the blade carrier is capable of being rotated to the open position.
a blade carrier that allows blade replacement including a carrier lock (422) slidingly received by a slot (421) on the body, the carrier lock having a tongue (4223, examiner notes that pin like element 678 of the application is considered as a tongue, therefore pin like element 4223 is considered as tongue in the same manner); wherein the carrier lock is slidingly positionable in a first position in which the tongue engages the blade carrier to prevent the blade carrier from moving out of the closed position (in the position of Figure 1); wherein the carrier lock is slidingly positionable in a second position in which the tongue is received by a groove (L-shape groove form above 311 with 411 outside of 4112) on the blade carrier such that the blade carrier is capable of being rotated to the open position (see Figure 4A).
It would have been obvious to one of ordinary skill in the art to modify the device of Gringer to replace the ball and the hole locking arrangement into the slide lock arrangement, as taught by Ye, in order to increase safety of the lock (paragraph 0012 of Ye).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2) in view of Shannon (US 20030140504 A1) in further view of Cuscovitch (US 4261104).
Regarding claim 12, modified Gringer teaches all elements of the current invention as set forth in claim 11 stated above.
Modified Gringer fails to teach the opening of the active blade is a multi-position aperture; and the positioning of the post in the multi-position aperture determines extent to which the limited portion of the cutting edge of the active blade protrudes from the free end of the head portion with the blade carrier in the closed position.
Cuscovitch teaches a knife with a blade replacement system including an opening (S) of the active blade is a multi-position aperture (positions in Figure 2); and the positioning of the post in the multi-position aperture determines extent to which the limited portion of the cutting edge of the active blade protrudes from the free end of the head portion with the blade carrier in the closed position (see Figure 2), whether the active blade is positioned in the scoring position (position of min extension in Figure 2) or the cutting position (position of max extension in Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Gringer to add space for the adjustment of the blade extension length, as taught by Cuscovitch, in order to allow the end user to select the best length of the blade for the job (col. 2 line 64 – col. 3 lines 8).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gringer (US 9259845 B2) in view of Shannon (US 20030140504 A1) and in further view of Wonderley (US 6026575).
Regarding claim 14, modified Gringer teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Gringer fails to teach the body further comprises an alignment rib extending from the head portion of the body, the alignment rib having an alignment edge aligned with the cutting edge of the active blade.
Wonderley teaches utility knife with a rib (78) extending from a head portion of a body (see Figure 1), the rib having an alignment edge (top edge of the 78) aligned with a cutting edge of the active blade (along blade 12, see Figure 3A).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Gringer to add the rib, as taught by Wonderley, in order to better protect the finger of the user (col. 6 lines 33-43 of Wonderley). The resulting device of modified Gringer teaches added rib function as alignment rib, since the rib having an alignment edge (top edge of the 78) aligned with a cutting edge of the active blade (along blade 12, see Figure 3A of Wonderley).

Response to Arguments
Applicant's arguments 6/08/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-6, 9-12, 14 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/01/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724